Citation Nr: 1141045	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability due to service connected disability (TDIU).

(The issues of entitlement to service connection for a psychiatric disorder, to include depression and anxiety, as well as increased ratings for migraine headaches, degenerative joint disease of the left foot and ankle, bronchial asthma, coronary artery disease (CAD), and hypertension are the subject of a separate decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to May 1976.  These matters are before the Board on appeal from a January 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD as well as a July 2010 rating decision which denied entitlement to TDIU.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  Although the undersigned accepted testimony at that hearing regarding claims for increased ratings for migraine headaches and degenerative joint disease of the left foot, a subsequent review of a transcript of a prior Travel Board hearing in April 2010 before a different Veterans Law Judge found that the Veteran had withdrawn her appeal in these matters.  Thus, the matters of the ratings for migraine headaches and degenerative joint disease of the left foot and ankle were not properly before the Board at the time of the September 2010 hearing and are not now before the Board.  

At the April 2010 Travel Board hearing the Veteran testified regarding her claims for service connection for depression and increased ratings for asthma, CAD and hypertension.  Her September 2010 hearing testimony did not address these issues, and they will not be addressed herein.  The issues of entitlement to service connection for a psychiatric disorder, to include depression and anxiety, as well as increased ratings for migraine headaches, degenerative joint disease of the left foot and ankle, bronchial asthma, CAD, and hypertension are addressed in a separate decision by the Veterans Law Judge who conducted the April 2010 hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran's claim of service connection for PTSD is based on an allegation of a personal assault in service.  She contends that, in 1974 (1973 at the September 2010 hearing) at Fort Sam Houston, Texas, she was attacked by an unknown male.  She states that she did not report the assault or tell anyone about it because she was afraid and embarrassed.  She did not tell anyone about this incident until she began treatment at the VA women's clinic shortly before filing her claim in 2008.  (See September 2010 hearing transcript at p. 8.)  Notably, VA mental health treatment records dated in May 1990 show that the Veteran was admitted to the DHP (Day Hospital Program) for symptoms of depression and PTSD which "date back to her childhood.  Following a profoundly traumatic early life experience of chronically repeated domestic violence [her stepfather beat her mother and brother and shot but did not kill her mother] she recalls her first symptoms of depression, anxiety and social withdrawal beginning around age 8 or 9."  Notwithstanding such findings of childhood trauma, the Veteran is entitled to a presumption of soundness on entry in service (as to psychiatric disability), and that presumption is rebuttable only by clear and unmistakable evidence.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, anxiety without an identifiable cause, or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f) (3).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

During the September 2010 Travel Board hearing, the Veteran testified that she exhibited behavior changes in service, stating that she went AWOL (absent without leave) following the claimed attack and "lost a stripe."  Service personnel records confirm that she went AWOL on two occasions.  

Also at the September 2010 hearing, the Veteran timely disagreed with the denial of entitlement to TDIU.  However, a SOC has not been issued in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs the Board must remand the matter and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  It is also noteworthy that this claim is not before the Board at this time, and will be before the Board only if the appellant timely files a substantive appeal after a SOC is issued.  

Furthermore, because the matter of entitlement to TDIU is inextricably intertwined with the claim of service connection for PTSD (addressed herein) and those of service connection for a psychiatric disorder, to include depression and anxiety, and for increased ratings for migraine headaches, degenerative joint disease of the left foot and ankle, bronchial asthma, CAD, and hypertension (which are the subject of a separate decision by the Judge who held the hearing in those matters), consideration of the appeal in the matter of entitlement to TDIU must be deferred pending final resolution of all those claims.  See Harris v. Lewinski, 1 Vet. App. 180, 183 (1991).

Finally, at the September 2010 hearing, the Veteran reported receiving ongoing VA mental health treatment.  Records of such treatment are constructively of record, may contain information pertinent to her claims and must be secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record complete copies of updated medical records of all VA treatment the Veteran has received since April 2010 (when the most recent VA treatment records in the file now are dated).

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine whether she has PTSD based on her alleged stressor event in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination (and the examiner should be advised of any and all official and lay evidence that is corroborative of the Veteran's stressor accounts, and when such evidence was generated (whether recent or contemporaneous with the alleged events)).  Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a)  Is there any evidence in the record that renders it undebatable from a medical standpoint that PTSD pre-existed the Veteran's service?  If so, please identify such evidence

(b)  Are the Veteran's documented disciplinary problems in service, including AWOLs, evidence of behavior changes described in § 3.304(f) as supporting evidence of a personal assault stressor event.

(c)  Does the Veteran have PTSD based on a personal assault stressor event that occurred in service?  If PTSD is diagnosed, please identify the underlying stressor event(s) and the corroborative evidence of such event(s), and the symptoms that support the diagnosis.  If PTSD is not diagnosed (or diagnosed but attributed to a nonservice stressor event), please explain what is lacking for such diagnosis (and if attributed to a nonservice stressor, please identify the factual evidence that supports such conclusion).   

The examiner must explain the rationale for all opinions offered.  

3.  The RO should issue an appropriate SOC in the matter of entitlement to TDIU.  The appellant must be advised of the time limit for filing a substantive appeal, and that for the Board to have jurisdiction in these matters, she must timely file a substantive appeal.  If she timely perfects an appeal, this matter should be returned to the Board for further appellate consideration, if otherwise in order.

4.  The RO should then re-adjudicate the claim of service connection for PTSD.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

